DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on September 20, 2021.
Claims 1-16 have been cancelled.
Claim 39 has been added.
Claims 17-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The floating support structure with a main floater and a heave plate as claimed is not shown or suggested in the prior art because of the use of a heave plate having a variation in cross-sectional area that is continuous over an entire height of said heave plate.
The prior art as disclosed by Xu et al. (US 7,037,044) shows the use of a floating structure with a generally square heave plate, where said heave plate has a horizontal section with a minimum surface area that is always greater than a surface area of said floating structure.  Huang et al. (US 9,802,683) discloses a floating structure with a heave plate, where said floating structure has a horizontal section with a cross-sectional area that decreases with depth and increases with depth.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


September 29, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617